Exhibit 10.32

Ryman Hospitality Properties, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

 

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainer

   2016  

Board retainer

   $ 60,000   

Lead Non-Management Director retainer

   $ 30,000   

Audit chair retainer

   $ 25,000   

Human Resources chair retainer

   $ 20,000   

Nominating and Corporate Governance chair retainer

   $ 15,000   

Human Resources/Nominating and Corporate Governance member retainer

   $ 7,500   

Audit member retainer

   $ 10,000   

Non-employee directors may elect payment in cash or may defer this portion of
their compensation and receive restricted stock units pursuant to the Company’s
Amended and Restated 2006 Omnibus Incentive Plan with a value equal to the fees,
based on the fair market value of the Company’s common stock on the date of
issuance. Such restricted stock units will be deferred until a specified date or
the end of the director’s service on the Board of Directors. All directors are
reimbursed for expenses incurred in attending meetings.

In addition, as of the date of our board meeting following our annual meeting of
stockholders, each non-employee director will receive an annual grant of
restricted stock units having a dollar value of $80,000, based on the fair
market value of the Company’s common stock on the date of grant. The restricted
stock units vest fully on the first anniversary of the date of grant, pursuant
to the Company’s Amended and Restated 2006 Omnibus Incentive Plan, unless
deferred by the director until either a specified date or the end of the
director’s service on the Board of Directors. Directors will not receive fees
for attending meetings.

 

II. Compensation of Named Executive Officers. The following table sets forth the
2016 annual base salaries and the fiscal 2015 performance bonuses provided to
the Company’s Chief Executive Officer, the Company’s Chief Financial Officer and
the three other most highly compensated executive officers to be named in the
Company’s proxy statement to be filed in connection with the 2016 annual meeting
of stockholders (the “Named Executive Officers”).

 

     2016 Salary      Fiscal 2015
Bonus Amount  

Colin V. Reed

   $ 850,000       $ 1,500,000   

Mark Fioravanti

   $ 500,000       $ 600,000   



--------------------------------------------------------------------------------

Bennett Westbrook

   $ 335,500       $ 300,000   

Patrick Chaffin

   $ 300,000       $ 275,000   

Scott Lynn

   $ 300,000       $ 275,000   

The above-described fiscal 2015 Bonus Amounts were paid pursuant to the
Company’s cash bonus program under the Company’s Amended and Restated 2006
Omnibus Incentive Plan. In addition, certain performance-based restricted stock
unit awards under the Company’s Amended and Restated 2006 Omnibus Incentive Plan
with respect to performance periods ended December 31, 2015 vested, as reflected
in Form 4 filings made with the SEC.

The following table sets forth the fiscal 2016 bonus targets as a percentage of
2016 base salary set for the Named Executive Officers:

 

     Threshold     Target     Maximum  

Colin V. Reed

     75 %      150 %      300 % 

Mark Fioravanti

     62.5 %      125 %      250 % 

Bennett Westbrook

     50 %      100 %      200 % 

Patrick Chaffin

     50 %      100 %      200 % 

Scott Lynn

     50 %      100 %      200 % 

The fiscal 2016 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s Amended and Restated 2006
Omnibus Incentive Plan.

The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.

On February 24, 2016, the Named Executive Officers were granted the following
awards of time-based vesting restricted stock units (vesting ratably over four
years beginning on March 15, 2017) and the following awards of
performance-vesting restricted stock units for the 2016-2018 performance period
(of which up to 150% will vest on March 15, 2019 based on the achievement of
designated financial goals), pursuant to the Company’s Amended and Restated 2006
Omnibus Incentive Plan.

 

     Time-Based
RSUs      Performance-Based
RSUs  

Colin V. Reed

     21,952         23,850   

Mark Fioravanti

     7,748         8,418   

Bennett Westbrook

     3,466         3,765   

Patrick Chaffin

     3,099         3,367   

Scott Lynn

     3,099         3,367   

 

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding the compensation of directors and named
executive officers may be provided in the Company’s filings with the SEC,
including the proxy statement to be filed in connection with the 2016 annual
meeting of stockholders.